Citation Nr: 1609849	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to a disability rating in excess of 30 percent for coronary artery disease (CAD). 

6.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II.

7.  Entitlement to an earlier effective date than July 1, 2010 for a grant of service connection for CAD.  

8.  Entitlement to an earlier effective date than July 1, 2010 for a grant of service connection for diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his partner


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a hearing before the Board in October 2015.  A transcript of that hearing has been associated with the record.

The issues of entitlement to service connection for hearing loss, sleep apnea, hypertension, and a back disability, and entitlement to a higher initial disability rating than 30 percent for CAD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin and a restricted diet, but does not require regulation of activities.

2.  On July 1, 2010, more than one year following service, the Veteran submitted an original claim for entitlement to service connection for diabetes mellitus.

3.  On July 1, 2010, more than one year following service, the Veteran submitted an original claim for entitlement to service connection for CAD.

4.  There is no communication earlier than July 1, 2010 that constitutes a claims for service connection for diabetes or CAD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent disabling for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.120, Diagnostic Code 7913 (2015).

2.  The criteria for an effective date prior to July 1, 2010, for the award of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2015).

3.  The criteria for an effective date prior to July 1, 2010, for the award of service connection for CAD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated July 2010, October 2010, and April 2014, the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in July 2010 prior to the initial unfavorable decision.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the July 2010 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided a VA examination in September 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  As such, the examination report is adequate to decide the claim.  Thus, further examination is not necessary regarding the issue of entitlement to an increased rating for diabetes on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims for service connection.  The VLJ asked questions to ascertain the extent of any current symptoms or treatment for the disability.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims for increase and earlier effective dates, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Higher Initial Rating - Diabetes Mellitus

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of Diagnostic Code 7913 for diabetes mellitus.  38 C.F.R. § 4.120, Diagnostic Code 7913.  Under this regulatory provision:

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities(avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated warrants a 100 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent disability rating;

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent disability rating;

Diabetes mellitus manageable by restricted diet only warrants a 10 percent disability rating.  38 C.F.R. § 4.120, Diagnostic Code 7913.

To receive a disability rating in excess of 20 percent disabling, the evidence must show diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  The Board acknowledges the Veteran's restricted diet and required insulin.  The evidence however fails to show any required regulation of activities.  The September 2010 VA examination specifically noted that he is not restricted in his ability to perform strenuous activities due to his diabetes.  The remaining treatment records also do not indicate any required restriction of activities.  During the hearing before the Board in October 2015, the Veteran acknowledged that the doctor has not restricted his activities.  He reported that he has not noticed any periods where his  blood sugar dropped due to his activities.  

In an April 2014 statement from the Veteran's representative, he noted that the Veteran has consistently asserted that his diabetes had worsened throughout his claim and noted that a new VA examination was necessary due to the lack of clinical findings or treatment records during the period of time between the September 2010 examination and the current time.  The Board finds that a new examination is not necessary.  The Veteran only assertion that his diabetes has worsened involves an increase in his prescribed insulin.  An increase in the dosage of insulin has no bearing on the assigned disability rating.  The Veteran has not asserted and the record does not show that the Veteran's doctor has restricted his activities.  As noted above, during the recent October 2015 hearing, the Veteran specifically testified that he did not have any restriction in activities due to his diabetes.  Additionally, the Veteran's claims file contains VA treatment records dated after the September 2010 examination providing clinical findings, which do not indicate any restriction of activities.
As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

In this case, the Board acknowledges the Veteran's restricted diet and use of insulin and an oral agent.  The Board notes that the Veteran reported that he feels like he can do less; however, no doctor has restricted his activities and he has not experienced any hypoglycemic episodes due to activities.  These symptoms are consistent with the assigned disability evaluations described above and are not "exceptional."  The Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted regarding the claim for increased rating for diabetes mellitus type II. 

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted and the evidence does not indicate that the Veteran's diabetes mellitus and other service-connected disabilities prevent the Veteran from obtaining or maintaining gainful employment.  The Veteran was laid off from his job for reasons not involving a service-connected disability and was noted to be effectively retired.  

Earlier Effective Dates - Diabetes and CAD

The Veteran asserts that he is entitled to an earlier effective date than July 1, 2010 for the grant of service connection for diabetes and CAD.  The Board will address the earlier effective date claims for diabetes and CAD simultaneously as they stem from the same factual basis.  

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The Veteran submitted his current claim more than one year after service.  This is also the first claim for benefits for diabetes and CAD.  When a claim is submitted more than one year after service, the effective date shall be the date of the receipt of the claim or the date entitlement arose, whichever is later.  U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Veteran filed his claim for diabetes and CAD in this case on July 1, 2010.  There is no communication prior to July 1, 2010 that can be construed as a claim for service connection for diabetes or CAD.  Therefore, the proper effective date of July 1, 2010, was afforded since the claim was received more than one year following the Veteran's separation from service.  

In conclusion, there is no legal entitlement to an earlier effective date in this case.  As the preponderance of the evidence is against the claims for an earlier effective 
date of service connection for diabetes and CAD, the benefit of the doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II is denied.

Entitlement to an earlier effective date than July 1, 2010 for a grant of service connection for CAD is denied.  

Entitlement to an earlier effective date than July 1, 2010 for a grant of service connection for diabetes mellitus type II is denied.  


REMAND

During the October 2015 hearing before the Board, the Veteran reported that he had received a cardiac stress test and additional treatment within the weeks prior to the hearing at Murfreesboro, Chattanooga, and Erlanger Hospital.  The RO should attempt to obtain and associate with the claims file all outstanding treatment records.  

Additionally, the Veteran reported that his heart condition had worsened since the prior VA examination.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  See also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  The Veteran's VA examination in September 2010 was provided more than five years prior to this decision.  Therefore, the Board finds that a significant amount of time has passed to require a new VA examination to determine the current level of severity of his CAD.  

During the October 2015 hearing before the Board, the Veteran also suggested that his current diagnosis of obstructive sleep apnea may be caused by or aggravated by his service-connected disabilities, specifically his heart disability.  Additionally, the Veteran has been diagnosed with hypertension, for which a secondary opinion was not obtained.  Therefore, the Board finds that the VA examiner should also provide an opinion as to whether the Veteran's sleep apnea or hypertension was caused by or aggravated by his service-connected diabetes or CAD.  

The record contains a July 2010 positive nexus opinion from the Veteran's chiropractor stating that the origin of his spinal complaints more likely than not could have started while serving in the military.  The Board notes that the use of the phrase "could have" is so tentative, by its own terms, so as to be of very little probative value.  The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).

Although the July 2010 opinion is too tentative to grant service connection, it does serve as a trigger to require a VA examination.  The VA examiner should provide a nexus opinion in less tentative form after reviewing all the evidence of record and the July 2010 chiropractor's findings.  

Lastly, the Board finds that a new examination and opinion is necessary with respect to the Veteran's claim for service connection for bilateral hearing loss.  The opinion in the records essentially states that hearing loss is not related to service because there was no hearing loss shown in service.  However, the issue is whether current hearing loss is related to service or not, and the absence of hearing loss disability in service is not fatal to a claim for service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records for the Veteran dated from 2014 to the present.  All attempts to obtain these records should be documented in the claims file.

2.  Attempt to obtain and associate with the claims file any outstanding records from Erlanger Hospital.  If any private records are not obtained, the RO must notify the Veteran of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his CAD, sleep apnea, and hypertension.  The examiner should ascertain and evaluate the current level of severity of the Veteran's CAD.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria.

The examiner should specifically provide an ejection fraction reading, current METs level, and note any evidence of congestive heart failure.  If any of these findings cannot be provided, the examiner should provide reasons why.

The examiner should then address the following questions:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension began in service, was caused by service, or is otherwise related to service?

b.)  If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or aggravated by the Veteran's service-connected diabetes or CAD?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

c.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to service?

d.)  If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or aggravated by the Veteran's service-connected diabetes or CAD?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale should be provided for all findings and conclusions.
4.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his back disabilities.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should provide a diagnosis for any back disability, then address the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed back disability began in service, was caused by service, or is otherwise related to service?  The examiner should specifically address the Veteran's complaints of back pain during service as well as the July 2010 chiropractic opinion noting that the origin of his spinal complaints more likely than not could have started while serving in the military.  

A complete rationale must be provided for any opinion offered.

5.  Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's hearing loss.  All necessary tests should be conducted and the claims file must be made available to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss began in service, was caused by service, or is otherwise related to service.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

A complete rationale must be provided for any opinion offered.

6.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


